Barker, J.
The action is in tort and the substance of the declaration is that the plaintiffs were the lowest responsible bidders for the contract to supply the wooden furniture for the new Worcester court house; that the defendants were the county commissioners of the county and that it was their official duty to award the contract to the plaintiffs, and that contrary to that duty the defendants wrongfully and unlawfully rejected the plaintiffs’ bid and awarded the contract to another bidder.
County commissioners are statutory officers. Their acts with reference to court houses may be under statutes of general application, or under special enactments by which they are designated to perform particular services, in which latter case they do not act as agents of the county. Opinion of the Justices, 167 Mass. 599. Morse v. Norfolk, 170 Mass. 555. Pub. Sts. c. 22, § 20, cl. 1, § 22. St. 1897, c. 137.
The county commissioners of Worcester were given special authority-to provide additional accommodations for the courts of the county sitting at Worcester by several special statutes. The first authorized them to erect an addition to the court house. St. 1896, c. 350. When this act was passed there were upon the land of the county on Main Street in Worcester two court houses, one of granite and one of brick. The second statute authorized the commissioners to sell and remove the brick court house and to erect a building which should provide additional accommodations for the courts of the county sitting at Worcester. St. 1897, c. 449. In the first act the limit of $350,000 was fixed for the expense to be incurred in building the addition including the cost of additional land and in the second act, which repealed the first, the same limit was fixed for the expense which might *429be incurred in connection with the removal of the brick court house and in the erection of the new building, and to meet these expenses the commissioners were authorized to borrow on the credit of the county a sum not exceeding $350,000. St. 1896, c. 350, §§ 1, 8. St. 1897, c. 449, §§ 1,9. Under the second statute the new building was erected. The third special statute took effect on March 30, 1899. St. 1899, c. 214. By it the county commissioners were authorized to expend a sum not exceeding $70,000 “ for the purpose of completing, equipping and furnishing the court house now [then] in process of erection at Worcester, under the authority of chapter four hundred and forty-nine of the acts of the year eighteen hundred and ninety-seven, and also for the' improvement of the grounds and approaches connected with said court house.” Of this sum the act provided that an amount not exceeding $5,000 should “ be expended in completing the construction of said court house,” and it authorized the commissioners to borrow “ a sum or sums not exceeding seventy thousand dollars in addition to the sums provided for in said act.” St. 1899, c. 214.
After the passage of the act of 1899, the defendants, as county commissioners, issued a notice inviting proposals for wooden furniture for the court house, which notice reserved the right “ to reject any or all proposals.” On April 25, 1899, the plaintiffs submitted a proposal which complied with the requirements of the defendants’ notice. We assume in deciding whether the demurrer was sustained rightly that the plaintiffs were responsible bidders and their proposal the lowest bid.
In the special statute of 1897 was a provision with reference to the contracts for the construction and equipment of the new building, expressed in these words: “ The contracts for said work shall be awarded to the lowest responsible bidder, said commissioners having the right to reject any and all bids.” St. 1897, c. 449, § 3. The plaintiffs contend that this provision was binding upon the defendants in awarding the contract for wooden furniture for which the plaintiffs bid,' and found this contention upon the reference in the statute of 1899 to the statute of 1897.
But the provisions of the earlier statute, as to the making of contracts, dealt only with contracts for the “ construction and *430equipment” of the new building, while by the later act the commissioners were authorized to expend money for furnishing, as well as for completing and equipping the new building, and for the improvement of the grounds and approaches. We think the reference to the former act in the first section of the later one was merely to identify the court house which the commissioners were authorized to complete, equip and furnish, as the one then in process of erection at Worcester under the former act. The work of construction and equipment must, under the provisions of the earlier act, have been entirely provided for originally by contracts entered into before the passage of the act of 1899. It was not intended by the act of 1899 to place the restrictions provided for by the act of 1897 upon the making' of contracts for furnishing the court house, or for the improvement of its grounds and approaches. If it had been intended to provide that all the restrictions of the earlier act should govern the commissioners in executing the authority given by the later one a specific statement to that effect would have been inserted, or at least the reference to the former act would have been placed at the end of the sentence, after the enumeration of all the purposes for which authority was given, and not in a position where its grammatical construction is merely further to identify the court house mentioned.
We are therefore of opinion that the defendants, in contracting for the wooden furniture of the new court house under the authority given them by St. 1899, c. 214, were restricted only by the general enactments defining the powers and duties of county commissioners. These did not require them to award the contract to the lowest responsible bidder. Pub. Sts. c. 22, §§ 20, 22. St. 1897, c. 187, §§ 1, 2.
As the defendants were governed by no such statutory requirement as that for which the plaintiffs contend, and as there is no allegation that in rejecting their proposal the defendants acted corruptly or from malice, the demurrer was sustained rightly.
This result makes it unnecessary to consider the other grounds to which the arguments of counsel were addressed.

Order sustaining the demurrer affirmed; judgment for the defendants affirmed.